Thornton, J.
This is an application for a writ of mandate to compel the Superior Court of Los Angelés County, Judge W. A. Cheney presiding, to hear a charge of contempt of court made against one B. Newman, which that court had refused to hear, and has dismissed on the ground of want of jurisdiction.
*212We have examined the record, and are of opinion that the matter is within the jurisdiction of the court. The facts stated bring the case clearly within section 1210 of the Code of Civil Procedure, and under such circumstances the court cannot, by holding without reason that it has no jurisdiction of the proceeding, divest itself of jurisdiction, and evade the duty of hearing and determining it. The prayer of the petition should be granted, and it is so ordered.
McKee, J., and Sharpstein, J., concurred.